Citation Nr: 9912196	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for a left heel disorder due 
to VA medical treatment in 1973.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action by the 
RO which denied the claimed benefit.  In September 1995, the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO, a transcript of which is of 
record.  


In May 1997, the Board remanded this case for further 
development by the RO.    It is before the Board for 
appellate consideration at this time.  


The procedural history of this case is discussed in the 
introduction section to the Board's May 1997 remand order, 
wherein it is noted that the RO's adjudication of the 
appellant's claim for section 1151 benefits was deferred, 
pending a VA-wide stay of consideration of claims affected by 
the Gardner decision.  The stay was ultimately lifted 
following the publication, in March 1995, of amended 
regulatory criteria which affected the adjudication of claims 
pursuant to 38 U.S.C.A. § 1151.  A VA hearing officer entered 
a decision in September 1995, again denying entitlement to 
section 1151 benefits for a left heel disorder, claimed to 
have resulted from treatment rendered by VA.



FINDING OF FACT

The veteran's claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
heel disorder as a result of VA medical treatment in 1973 is 
not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left heel disorder as a result of VA 
medical treatment in 1973.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Clinical records indicate that the veteran was hospitalized 
in June 1993 at Butler County Memorial Hospital for the 
treatment of injuries sustained in an automobile accident, 
including a compound comminuted fracture of the left tibia.  
It was reported that a cast was applied to the left leg 
during this hospitalization.  It was also noted that the 
veteran's left tibia fracture would probably require an open 
reduction at a later date.  In late July 1973, it was 
reported that the veteran was being transferred to the 
Oakland VA Medical Center (VAMC) for evaluation and possible 
admission.  

Of record is a VA Form 10-7131 dated July 24, 1973, which 
indicates that the veteran was seen at the VAMC in 
Pittsburgh, Pennsylvania.  Fractures of the left tibia and 
fibula were noted.  The veteran was classified as a non-VA 
hospital patient.  The RO noted in January 1974 that the 
veteran had no service-connected disability.  A further VA 
Form 10-7131 indicates that the veteran was hospitalized in 
July 1977 at the VAMC in Pittsburgh, Pennsylvania.  An 
admission diagnosis of fracture of the left femur was 
reported.  Of record is an additional VA Form 10-7131 which 
shows that the veteran was admitted to the VAMC in Butler, 
Pennsylvania, in September 1979.  No admission diagnosis was 
reported.  

On VA medical examination in August 1987, the veteran gave a 
history of a fracture of the left femur which was sustained 
in a June 1978 auto accident.  The veteran said that he was 
originally treated at the Butler Memorial Hospital but was 
transferred after 6 weeks to the Oakland VAMC where his leg 
was casted from his mid-thigh to the foot.  He said that his 
left heel was "gone" when the cast was removed.  He 
complained of pain and discomfort in the left heel when 
walking and said that the heel was sensitive to bumping and 
pressure.  On musculoskeletal evaluation, a depressed, 
chronically flaking, scar was noted on the left posterior 
heel.  The scar was tender and sensitive and appeared to be 
decubitus secondary to cast irritation.  The scar measured 2 
inches in length and was depressed from 1/4 to 3/4 of an inch.  

VA clinical records reflect outpatient treatment in February 
and September 1988 for complaints of pain in the left heel.  
An assessment of left heel tyloma was reported.  Additional 
VA clinical records reflect subsequent, occasional outpatient 
treatment for a callus on the left heel.  

Beginning in December 1991, the RO made a number of attempts 
to obtain clinical records of veteran's treatment in 1973 and 
1974 from the Butler VAMC and the Pittsburgh VAMC.  No 
records were obtained.  In June and August 1992, responses 
were received from the Butler VAMC to the effect that no 
records from 1973 and 1974 were found.  In November 1992, the 
Pittsburgh VAMC responded that no information regarding a 
retired record was contained in the computer, or in a review 
of books prepared during 1973 or 1974.  In December 1992, the 
Butler VAMC responded that it had no records prior to 1988.  

During a September 1995 hearing at the RO, the veteran said 
that he was originally treated at the Butler Memorial 
Hospital in 1973 for a fracture of the left femur and that 
his left leg was originally casted at that facility.  He said 
that he was subsequently transferred to the Oakland VAMC 
where his original left leg cast was removed and a new one 
applied.  He said that, when this cast was subsequently 
removed at this VA facility in 1974, the back of his left 
heel was removed with the cast.  He said that a callus 
subsequently developed over the injury site.  He said that he 
had received periodic VA treatment for this callus since 
1975.  

Pursuant to the Board's Remand of May 1997, a VA field 
examiner attempted to determine if records of the veteran's 
treatment in 1973 and 1974 were available.  In his report of 
September 1997, the VA field examiner stated that there were 
6 volumes of the veteran's records at the Butler VAMC but 
none were of treatment prior to 1986.  It was also 
ascertained that there were two volumes of the veteran's 
records at the Pittsburgh VAMC on University Drive which were 
of recent origin.  A card had been found indicating that the 
veteran's records had been transferred to the Pittsburgh VAMC 
on Highland Drive but contact with this facility revealed 
that none of the veteran's records were at that facility.  It 
was requested that a contact representative insure that a 
complete search for these records be made at the Pittsburgh 
VAMC on Highland Drive.  

A Report of Contact (VA Form 119), dated in December 1997 
revealed that "an extensive and exhaustive" search for the 
veteran's 1973-1974 records had been conducted at the 
Pittsburgh VAMCs.  It was reported that records of treatment 
had been found but not for the period in question.  

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  38 C.F.R. § 3.358(c)(3) has been amended 
to provide:


Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1996).

The threshold question to be answered in regard to the issues 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for a left heel disorder is 
whether the appellant has presented a well-grounded claim, 
i.e., a claim that is plausible.  If he has not, the claim 
must fail and there is no further duty to assist the veteran 
in the development of the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 for 
a left heel disorder as a result of VA medical treatment is 
not well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1993).  

In order for the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U. S. C.A.§ 1151 for a left 
heel disability to be well grounded, there must be competent 
medical evidence showing that the veteran's current left heel 
injury was the result of VA medical treatment.  


As noted above, efforts have been made to obtain VA clinical 
records of the veteran's treatment for his left femur 
fracture during 1973 and 1974, in the course of which the 
veteran asserts that his left heel was injured.  The efforts 
to obtain records have been detailed previously in this 
decision, and include a VA field examination pursuant to the 
Board's May 1997 remand.  Having reviewed the claims folder, 
the Board is satisfied that the search was exhaustive and 
that further efforts to obtain clinical records would be 
fruitless.  The Board is also satisfied that the description 
of the search undertaken adequately explains to the appellant 
why further efforts to obtain any additional VA clinical 
records are not justified.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

Unfortunately, efforts to obtain additional VA clinical 
records have been unavailing.  Since that is the case, there 
is no competent evidence showing a relationship between the 
veteran's current left heel complaints and VA treatment.  
Without competent evidence of such a connection between the 
left heel disability and VA treatment, the veteran's claim 
for compensation benefits pursuant to the provisions of 38 U. 
S. C.A. § 1151 for a left heel disability is not well 
grounded and must therefore be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for a left heel disorder due to VA medical 
treatment in 1973 are denied.  



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

